Citation Nr: 0529706	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  96-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, the Board denied reopening the claim for 
service connection for a psychiatric disorder.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2005, the Secretary of 
VA and the veteran (parties) filed a joint motion to vacate 
the April 2004 Board decision and remand it for further 
development.  The Court granted the motion that same month.

In the joint motion, the parties determined that VA had not 
fulfilled its duty to assist the veteran in obtaining both VA 
treatment records and Social Security Administration records.  
As to VA treatment records, they stated that the veteran had 
informed VA that he had received treatment at the VA clinic 
on Court Street in Boston, Massachusetts, from 1975 to 1982.  
They stated that the record showed VA had mistakenly 
requested records from the VA Medical Center in Boston, which 
is a separate facility than the outpatient treatment clinic 
and that VA needed to request the records from the outpatient 
treatment clinic.  Therefore, an attempt to obtain these 
records must be made.

Additionally, the parties stated that a July 2000 letter from 
the veteran's father indicated that the veteran had records 
at the Federal Archives and Record Center, in Pittsfield, 
Massachusetts, and that VA failed to attempt to obtain those 
records.

As to the Social Security Administration records, the parties 
noted that VA had been put on notice that the veteran was in 
receipt of Social Security Administration disability benefits 
and failed to obtain those records.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain the VA treatment records from 
the VA outpatient treatment clinic on 
Court Street in Boston, Massachusetts, 
dated from 1975 to 1982.  Continue to 
seek to obtain the records until they are 
obtained or until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If the records 
cannot be obtained, such finding should 
be documented in the record.

2.  Obtain the records located at the 
Federal Archives and Record Center in 
Pittsfield, Massachusetts.  Continue to 
seek to obtain the records until they are 
obtained or until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If the records 
cannot be obtained, such finding should 
be documented in the record.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  Continue to seek to obtain 
the records until they are obtained or 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If the records cannot be 
obtained, such finding should be 
documented in the record.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


